Citation Nr: 0825412	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1994 to 
April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision.  

On the October 2006 Substantive Appeal, the veteran requested 
a hearing with the Board at the RO; however, he subsequently 
requested a hearing with the Board in Washington, D.C.  

The veteran then was scheduled for a hearing with the Board 
at the RO in Pittsburgh, Pennsylvania in August 2007, but he 
failed to appear.  In June 2007, the veteran requested a 
hearing at the U.S. Embassy in Seoul, Korea; however, the 
Board does not conduct hearings overseas.  

The Board notes that, in October 2006, AMVETS revoked their 
power of authority to represent the veteran.  

In June 2007, the veteran stated that he had chest pain, 
headaches, muscle numbness and muscle twitching secondary to 
his service-connected PTSD.  The Board refers those issues to 
the RO for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD currently is not shown to be 
productive of more than occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.  





CONCLUSION OF LAW

The criteria for the assignment a rating in excess of 50 
percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the January 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  In addition, on April 30, 
2008, VA amended its regulations governing its duty to 
provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in February 2007.  Further, the Board's decision 
herein denies the claim for increased rating, so no effective 
date is being assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

With regard to the increased evaluation claim, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the March 2004 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals.

The Board is aware that the March 2004 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
November 2004 and October 2006 VA examinations involved 
studies that paralleled the relevant diagnostic criteria.  

These studies and the veteran's statements reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examinations, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the October 2006 Statement of 
the Case (SOC) was followed up by an April 2007 Supplemental 
Statement of the Case (SSOC) representing VA action that 
served to render any pre-adjudicatory notice error non-
prejudicial.  Vazquez-Flores.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  

The veteran was afforded VA examinations in November 2004 and 
October 2006.  The veteran stated that he wanted a new 
examination because he didn't like the October 2006 
examination that was conducted in Korea; however, the Board 
finds that a remand for a new examination would only result 
in imposing additional burdens on VA, with no benefit flowing 
to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of PTSD.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The January 2005 RO rating decision continued the veteran's 
50 percent disability rating for his service-connected PTSD.  

In November 2004, the veteran had a VA examination where he 
stated he had chronic, recurrent nightmares and flashbacks.  
He also reported auditory and visual hallucinations.  He also 
reported social phobia, compulsive behavior of washing his 
hands frequently, that he was hypervigiliant, he mistrusted 
people, and paranoid when he applied for jobs.  He also 
reported poor sleep and concentration and that he abused 
alcohol as a way to cope.  He did not relate any delusion of 
grandeur or suicidal or homicidal ideations.  He reported 
that he did not socialize much outside of his family and 
church.  

During the examination the veteran was not distracted by any 
hallucinations or flashbacks.  His recent and remote memory 
was largely intact; however, he presented withdrawn and 
showed some difficulty with  immediate memory and 
concentration and did not make an adequate effort when asked 
to do serial threes.  He appeared to be mentally capable of 
performing activities of daily living.  He did not pose any 
threat of persistent danger or injury to self or others.  

The VA examiner diagnosed the veteran with PTSD and assigned 
him a Global Assessment of Functioning (GAF) score of 60.  

In October 2006 the veteran's private physician stated that 
the veteran reported emotional maladjustment, academic 
difficulties, anger, instability of human relationship, and 
extremely obsessive behaviors.  The private physician noted 
that at the time of counseling the veteran had constricted 
affect, was withdrawn, and distracted by auditory 
hallucinations and flashbacks and was concerned about his 
career.  Also noted were deficiencies affecting his mood, 
judgment, and thinking in social relationships.  

At the veteran's October 2006 VA examination, he reported 
that he always fought with a work supervisor or official 
authority, anyone who gave him an order.  The examiner stated 
that the veteran did not have any impairment of thought 
process nor communication, nor did he have delusions or 
hallucinations.  He reported some suicidal and homicidal 
thoughts and that he obsessively washed his hands and checked 
to make sure electronics were unplugged and that he took 
electric safety precautions.  

It was noted that the veteran was depressed and had anxiety, 
especially over sustaining a job, which created more 
emotional problems and stress which lead to suicidal 
thoughts.  He stated that when he was stressed out at home he 
became verbally abusive to his child and that he also had 
trouble with sleep and lack of an appetite.  

The examiner stated that the veteran did not have a diagnosis 
of PTSD instead he had an anxiety disorder and was assigned a 
GAF of 51.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a full review of the record, including the veteran's 
statements, VA examinations, and private treatment reports, 
the Board concludes that a rating in excess of 50 percent for 
PTSD is not warranted.  Comparing the veteran's PTSD symptoms 
reported in his VA examinations to the criteria of the 
General Rating Formula, the Board finds that the 
manifestations do not meet the criteria for a rating higher 
than 50 percent for the service-connected psychiatric 
disability.  

The criteria for the 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships, i.e.  difficulty 
with working relationships and disturbances of motivation and 
mood.  

However, none of the VA examinations nor his VA treatment 
reports described symptoms that produced social and 
occupational impairment consistent with the criteria for the 
next higher, 70 percent rating; i.e., occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

The veteran stated that he had social relationships with 
people at church.  He reported that he did have some 
obesessional hand washing but there is no evidence that his 
obsessional rituals interfered with routine activities.  

Nevertheless, the veteran's examination and private treatment 
reports did not show speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); or  the inability to 
establish and maintain effective relationships; and 
therefore, he does not warrant the 70 percent disability 
rating.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  The veteran was 
assigned GAF scores of 60 in November 2004 and 51 in October 
2006.  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

When considered in light of the actual symptoms demonstrated, 
neither of the assigned GAF scores of 51 and 60 provides a 
basis, alone, for assignment of any higher rating for the 
veteran's service-connected PTSD.  

Given the facts in this case, the Board finds, after close 
examination of the record, that the service-connected PTSD do 
not warrant an increased rating beyond the current 50 percent 
rating.  



ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


